Citation Nr: 0421417	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  01-03 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	John Linder, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1968 to 
June 1983.  He died in November 1999.  The appellant is 
contending that she is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center in Wichita, Kansas 
(M&ROC).

This appeal is remanded to the M&ROC via the Appeals 
Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, there is no letter on file from VA discussing 
the requirements of the VCAA.  Consequently, there is no 
notice to the appellant of the division of responsibilities 
between her and VA in obtaining evidence relevant to her 
claim that she should be considered the veteran's spouse for 
VA benefit purposes.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the M&ROC because the record 
does not show that the appellant provided adequate notice 
under the VCAA and the Board is without authority to do so.  

In short, because it is the view of the Court that VA has not 
fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

The Board also notes that the appellant testified in her 
February 2004 videoconference hearing that the veteran lived 
in Oklahoma at one time.  It appears from the record that VA 
has not attempted to contact the appropriate agency in 
Oklahoma to determine whether a divorce decree is on file for 
the veteran and J.J.

The evidence on file includes a February 2001 VA Regional 
Counsel opinion that the affidavit of a handwriting expert 
which found that the veteran's alleged signature on his 
August 1989 marriage license to J.J. was not the veteran's 
signature, was rebutted as evidence that the veteran and J.J. 
were not legally married by the fact that the marriage 
license was signed and turned in by the minister who 
performed the ceremony.  


Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  
Specifically, the appellant should be 
notified that she needs to submit 
evidence to rebut the February 2001 
opinion of the VA Regional Counsel by 
providing clear evidence either that the 
marriage between the veteran and J.J. was 
invalid or that the veteran and J.J. were 
legally divorced.

2.  A letter should be sent to the Bureau of 
Vital Statistics of Oklahoma, or the 
equivalent state agency, requesting that the 
agency provide any available information on 
whether there is any evidence of a divorce 
decree involving the veteran and J.J.  If VA 
is unsuccessful in obtaining a response, it 
should provide written evidence of this in 
the claims file.  

3.  After the above actions have been 
completed, the appellant's claim to be 
considered the veteran's spouse for VA 
benefit purposes should then be 
readjudicated, taking into consideration any 
and all evidence that has been added to the 
record since the last adjudicative action.  
If the benefit sought on appeal remains 
denied, the appellant and her attorney should 
be provided a Supplemental Statement of the 
Case and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




